Citation Nr: 0717462	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1. It is not shown that the veteran engaged in combat.

2. There is no credible supporting evidence of any of the 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
November 2006 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the November 2006 notice was adequate and a 
supplemental statement of the case was issued subsequent to 
the notice which constituted subsequent process.  No 
prejudice has been claimed as a result of the timing of the 
notice.  Moreover, the essential fairness of the adjudication 
was not affected.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2006 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied; therefore, there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service personnel records and VA 
outpatient records have been obtained.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2006).

If the determination of combat status is affirmative, then 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In this case, VA clinical records from 2002 to 2006 reflect a 
current diagnosis of PTSD based on the veteran's report of 
experiences during service.  The veteran asserts he has PTSD 
as a result of service in Vietnam.  In a December 2002 VA 
treatment record the veteran reported that his worst trauma 
was driving a truck through An Khe pass and having the black 
soldier assigned to him that day for shotgun being shot in 
the head next to him with blood and brain matter landing on 
him.  He further reported that in the last 6 months the ammo 
base where he worked got blown up three times and that after 
he left it was blown up a fourth time and all the men he knew 
there were killed.  In a March 2003 VA treatment record, the 
veteran reported stressors consisting of being trapped by 
explosion and fire for over three days on one occasion.  The 
records note that the diagnosis of PTSD was based on the 
veteran's report of Vietnam combat experiences.  

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  He earned 
the Vietnam Service Medal, Vietnam Campaign Medal and the 
Army Commendation Medal but there are no medals or citations 
that necessarily reflect participation in combat. Service 
personnel records show his military occupational specialties 
in Vietnam were tractor operator and heavy truck driver.  
There are no indicia of combat and the provisions of 38 
U.S.C.A. § 1154 (West 2002) do not apply.  His allegations of 
combat service/stressors cannot be accepted.  Therefore, the 
claim for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In order to be searched, the veteran must provide adequate 
information as to the who, what, where and when of each 
stressor.  The veteran in this case did not sufficiently 
identify specific facts such as the name of the individual(s) 
he claimed were wounded or dead, or the approximate date of 
any claimed stressor.  The RO sent him a letter in March 2003 
that explained the stressor information needed, including the 
time frame necessary for any records search to verify the 
stressor claimed.  He did not respond to this letter.  The 
description of stressors in the clinical records provided 
insufficient information to allow a records search.  Due to 
the lack of information the incidents are not verifiable.

A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  
While every detail of an asserted stressor need not be 
corroborated in order for it to be considered properly 
verified, some version of the claimed events, other than the 
noncombat veteran's statements, must support his account.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In summary, the veteran does not have PTSD attributable to 
verifiable in-service stressors.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, the benefit sought on appeal is denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


